Name: Council Regulation (EEC) No 2993/78 of 19 December 1978 extending the period of validity of Regulation (EEC) No 3328/75 renewing the arrangements for the reduction of import charges on beef and veal products originating in the African, Caribbean and Pacific States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 78 Official Journal of the European Communities No L 357/5 COUNCIL REGULATION (EEC) No 2993/78 of 19 December 1978 i extending the period of validity of Regulation (EEC) No 3328/75 renewing the arrangements for the reduction of import charges on beef and veal products originating in the African, Caribbean and Pacific States should be extended from 1 January 1979 to 1 March 1980 for the ACP States which export beef and veal to the Community, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion (!), Having regard to the opinion of the European Parlia ­ ment (2), Whereas certain signatory States of the ACP-EEC Convention of Lome are traditional suppliers of beef and veal to the Community ; whereas the production of beef and veal is an essential factor in their economies, which are highly dependent upon these exports ; whereas, since the States concerned are the least developed among the States which export beef and veal to the Community, special measures could contribute to maintaining a regular flow of imports ; Article 1 Regulation (EEC) No 3328/75 is hereby amended as follows : (a) Article 2 shall read : 'Article 2 The reduction provided for in Article 1 shall be limited : from 1 January to 31 December 1979 to a quantity of 27 532 tonnes, expressed in terms of boned meat, allocated as follows : Botswana Kenya Madagascar Swaziland 1 7 360 tonnes, 130 tonnes, 6 956 tonnes, 3 086 tonnes : Whereas this situation has been taken into account by Council Regulation (EEC) No 3328/75 of 18 December 1975 renewing the arrangements for the reduction of import charges on beef and veal products originating in the African, Caribbean and Pacific States (3), as last amended by Regulation (EEC) No 2570/77 (4) ; whereas the arrangements introduced by this Regulation provide that, subject to the ACP States applying an export tax of a corresponding amount, there is partial compensation of the import charges other than customs duties in respect of the products referred to in Article 1 (a) of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (5), as last amended by Regulation (EEC) No 425/77 (6) ; whereas these arrangements expire on 31 December 1978 ; Whereas in particular the world market situation and price levels in the ACP States and in the Community have not been sufficiently adjusted ; whereas the beef and veal sector is of vital importance to the above ­ mentioned countries, whereas these special measures from 1 January to 1 March 1980 to a quantity of 4 595 tonnes, expressed in terms of boned meat, allocated as follows : Botswana Kenya Madagascar Swaziland 2 895 tonnes, 25 tonnes, 1 160 tonnes, 515 tonnes.' (b) In the second subparagraph of Article 4, 31 December 1978' shall read '1 March 1980'. Article 2 (') OJ No C 284, 28 . 11 . 1978, p. 2. (2) Opinion delivered on 15 December 1978 (not yet published in the Official Journal). (J) OJ No L 329, 23. 12. 1975, p. 4. ( «) OJ No L 300, 24. 11 . 1977, p. 1 . (5) OJ No L 148, 28 . 6 . 1968, p. 24. b) OJ No L 61 , 5. 3 . 1977, p. 1 . This Regulation shall enter into force on 1 January 1979 . No L 357/6 Official Journal of the European Communities 21 . 12. 78 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1978 . For the Council The President H.-D. GENSCHER